United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burnsville, MN, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Miriam D. Ozur, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-404
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On November 30, 2009 appellant’s representative filed a timely appeal from a
September 23, 2009 merit decision of the Office of Workers’ Compensation Programs (OWCP).1
The September 23, 2009 decision denied appellant’s claim for continuing compensation benefits.
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Gratzer was properly selected as the impartial medical specialist.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.2
1

This case has been before the Board on prior appeal, Docket No. 08-09 (issued July 10, 2008). The Board found
that OWCP had met its burden of proof to terminate appellant’s compensation benefits.
2

Raymond J. Brown, 52 ECAB 192 (2001).

OWCP has an obligation to verify that it selected Dr. Gratzer in a fair and unbiased
manner. It maintains records for this very purpose.3 The current record includes a December 7,
2005 MEO23 IFECS report which states that appellant’s referee appointment was scheduled with
Dr. Gratzer. The record does not include any IFECS screen shots substantiating the referee
selection of Dr. Gratzer.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2009 is set aside and the case remanded for further
proceedings consistent with this opinion.
Issued: September 28, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

